Citation Nr: 1019068	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he suffers from PTSD as a result of 
service in Vietnam.  Specifically, he contends that he was 
regularly fired upon while serving as a petroleum supply 
specialist, that he attended an autopsy of a fellow soldier 
killed by friendly fire, and that his unit was constantly 
shelled and forced to fire back while stationed at Da Nang 
shortly before he left Vietnam.

To establish entitlement to service connection for PTSD a 
veteran must provide 
1) medical evidence diagnosing PTSD; 2) a link, established 
by medical evidence, between current symptoms of PTSD and an 
in-service stressor; and 3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009).

The Board first notes that while the record does not 
currently reflect a diagnosis of PTSD, the Veteran's family 
doctor wrote that the Veteran "presents with symptoms of 
anxiety and occasional fear" and asked that he be evaluated 
to rule out a PTSD component.  This statement does not 
provide a diagnosis such that VA can make a decision on the 
Veteran's claim, but it does show that the Veteran 
experiences symptoms of PTSD.  

The Board further finds that the Veteran has identified 
certain stressors with sufficient specificity to warrant 
further development with respect to these stressors.  More 
specifically, a review of the claims file reveals the 
Veteran's contention that while assigned to the Headquarters 
and Headquarters Company (HHC) 123 Aviation Battalion and/or 
the HHC 196th Brigade in Vietnam, over the period of May 1971 
to March 1972, the Veteran's units were subjected to enemy 
rocket attack, including while stationed at Da Nang during 
the Veteran's last months of service in Vietnam.  There is no 
indication in the claims file that the U.S. Army and Joint 
Services Records Research Center (JSRRC) was ever contacted 
for the purpose of obtaining the unit records for the HHC 123 
Aviation Battalion and the HHC 196th Brigade for the period 
of May 1971 to March 1972.  Therefore, the Board finds that 
the Veteran's claim must be remanded so an effort can be made 
to obtain these records.

In the event that one of the Veteran's claimed stressors is 
verified, the Veteran should then be provided with a 
psychiatric examination to determine whether he has PTSD that 
is linked to the verified stressor or stressors.  

Additionally, as the Veteran has indicated that he receives 
treatment at the VA Medical Center (VAMC) in San Juan an 
effort should be also be made to obtain any additional VA 
treatment records for the Veteran showing psychiatric 
treatment, dated since October 2007.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's psychiatric 
treatment records from the VA Medical 
Center in San Juan, Puerto Rico, dated 
since October, 2007.

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, Alexandria, 
VA 22315-3802, and request that JSRRC 
obtain the unit history of both the HHC 
Aviation Battalion, over the period of May 
to October 1971, and the HHC 196th 
Brigade, over the period of November 1971 
to March 1972, to determine whether the 
HHC Aviation Battalion and HHC 196th 
Brigade were subjected to enemy rocket 
fire and/or casualties during these time 
periods.  

3.  In the event that a stressor is 
verified, the RO/AMC should note that for 
the record and schedule the Veteran for a 
VA psychiatric examination in order to 
ascertain whether he has PTSD as the 
result of such verified stressor(s).  In 
considering whether the Veteran meets the 
criteria for a diagnosis of PTSD, only the 
verified stressor(s) may be considered.  
The claims folder must be made available 
to the examiner for review and that it was 
available should be noted in the opinion 
that is provided.

The diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV).  All 
necessary special studies or tests, 
including psychological testing and 
evaluation, is to be accomplished.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the Veteran and established as having 
occurred during the Veteran's active 
service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all the questions posed are not 
answered.

5.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



